Arrowpoint Asset Management, LLC (Arrowpoint) & Meridian Funds, Inc (Meridian) Code of Ethics October 2015 TABLE OF CONTENT S INTRODUCTION 3 D EFINITIONS 4 GENERAL STANDARDS 6 R ISKS 6 G UIDING P RINCIPLE S & S TANDARDS O F C ONDUCT 7 I NDEPENDEN T D IRECTORS OF M ERIDIAN F UND , I NC 7 N ON - SUPERVISED INDIVIDUALS 7 PERSONAL SECURITY TRANSACTION POLICY 8 S CHWA B C OMPLIANCE T ECHNOLOGIES , I NC . (S CHWAB CT) 8 P RE - C LEARANCE P ROCEDURES 8 R EPORTABLE AND E XEMPT S ECURITIES 8 T RADING R ESTRICTIONS 9 B ENEFICIAL O WNERSHIP 9 R EPORTING 10 E XCEPTIONS FROM R EPORTING R EQUIREMENTS 11 T RADING AND R EVIEW 12 R EPORTING V IOLATIONS AND R EMEDIAL A CTIONS 12 INSIDER TRADING POLICY 13 W HOM D OES THE P OLICY C OVER ? 13 W HAT I NFORMATION IS M ATERIAL ? 13 W HAT I NFORMATION IS N ON - P UBLIC ? 14 S ELECTIVE D ISCLOSURE 14 R ELATIONSHIPS WITH C LIENTS /I NVESTORS 14 V ALUE -A DDED  I NVESTORS 15 P AID R ESEARCH P ROVIDERS 15 P ENALTIES FOR T RADING ON I NSIDER I NFORMATION 15 P ROCEDURES TO FOLLOW IF AN E MPLOYEE B ELIEVES THAT HE / SHE P OSSESSES M ATERIAL , N ON -P UBLIC I NFORMATION 15 SERVING AS OFFICERS, TRUSTEES AND/OR DIRECTORS OF OUTSIDE ORGANIZATIONS 16 DIVERSION OF FIRM BUSINESS OR INVESTMENT OPPORTUNITY 17 DEALINGS WITH GOVERNMENT AND INDUSTRY REGULATORS 17 POLITICAL CONTRIBUTIONS AND PUBLIC OFFICE 17 IMPROPER USE OF ARROWPOINT PROPERTY 18 PROTECTION OF ARROWP OINTS NAME 18 EMPLOYEE INVOLVEMENT IN LITIGATION OR PROCEEDINGS 18 GIFTS AND ENTERTAINMENT 18 F OREIGN C ORRUPT P RACTICE A CT P OLICY 19 Foreign Official Gifts and Entertainment 19 TRAVEL EXPENSES 19 DISCLOSURE 20 RECORDKEEPING 20 RESPONSIBILITY 21 EMPLOYEE ACKNOWLEDGEMENT 21 I NTRODUCTION The policy of Arrowpoint is to avoid any conflict of interest, or the appearance of any conflict of interest, between the interests of its clients and the interests of Arrowpoint, its officers, directors and employees. This Code of Ethics (the Code) is based on the principle that Arrowpoint owes a fiduciary duty to any person or institution it serves as an adviser or sponsor to ensure that the personal securities transactions of the firms and their employees do not interfere with, or take unfair advantage of, their relationship with clients. Rule 204A-1 under the Investment Advisers Ac t of 1940 (Advisers Act) and S ection l7(j) of the Investment Company Act of 1940 (the 1940 Act) and Rule l7j -1 thereunder are intended to address the potential conflicts arising from the personal investment activities of advisory and investment company personnel. This Code has been adopted by Arrowpoint and Meridian to meet those concerns and legal requirements. The Code also addresses procedures designed to prevent the misuse of inside information by Arrowpoint and persons subject to this Code. The business of Arrowpoint depends on investor confidence in the fairness and integrity of the securities markets. Insider trading poses a significant threat to that confidence. Trading securities on the basis of inside information or improperly communicating that information to others may expose Arrowpoint or its employees to stringent penalties. The Code is drafted broadly; it will be applied and interpreted in a similar manner. You may legitimately be uncertain about the application of the Code in a particular circumstance. Arrowpoint encourages each of you to raise questions regarding compliance. Often, a single question can forestall disciplinary action or complex legal problems. The Code applies to all Arrowpoint employees, directors and officers unless otherwise noted in particular sections. Each person subject to the Code (other than Independent Trustees) must acknowledge that he or she has received, read and agrees to be bound by the Code. Any questions with respect to this Code of Ethics should be directed to Arrowpoints CCO, Rick Grove. As discussed in greater detail below, Employees must promptly report any violations of the Code of Ethics to the CCO. All reported Code of Ethics violations will be treated as being made on an anonymous basis. Definitions The following defined terms are used throughout this Code of Ethics: 1. 34 Act  Securities Exchange Act of 1934 2. 33 Act  Securities Act of 1933 3. Access Person  An Access Person is an Employee/Supervised Person who has access to non- public information regarding any Clients trading or any Reportable Funds holdings, who is involved in making securities recommendations to Clients, or who has access to non-public securities recommendations. 4. Advisers Act  Investment Advisers Act of 1940 5. Automatic Investment Plan - A program in which regular periodic purchases (or withdrawals) are made automatically in (or from) investment accounts in accordance with a predetermined schedule and allocation. An automatic investment plan includes a dividend reinvestment plan. 6. Beneficial Ownership - As set forth under Rule 16a-1(a)(2), determines whether a person is subject to the provision of Section 16 of the 34 Act, and the rules and regulations thereunder, which generally encompasses those situations in which the beneficial owner has the right to enjoy some direct or indirect pecuniary interest (i.e., some economic benefit) from the ownership of a security. This may also include securities held by members of an Employees immediate family sharing the same household; provided however, this presumption may be rebutted. The term immediate family means any child, stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law and includes adoptive relationships. Any report of beneficial ownership required thereunder shall not be construed as an admission that the person making the report has any direct or indirect beneficial ownership in the securities to which the report relates. 7. CCO  Rick Grove, Chief Compliance Officer 8. Client - Arrowpoints separate accounts, unregistered investment funds and registered investment companies. 9. Schwab Com pliance Technologies, Inc. (Sc hw abCT)  On-line compliance management application used to manage employee disclosures, employee personal trading and certain reporting requirements. SchwabCT can be accessed at https://client.schwabct.com. 10. Employees  Officers, directors and employees of Arrowpoint. 11. Executive Management  David Corkins, Karen Reidy and Minyoung Sohn. 12. Federal Securities Laws  Means the 33 Act, 34 Act, the Sarbanes-Oxley Act of 2002, IC Act, Advisers Act, Title V of the Gramm-Leach-Bliley Act, any rules adopted by the Commission under any of these statutes, the Bank Secrecy Act as it applies to funds and investment advisers, and any rules adopted thereunder by the Commission or the Department of the Treasury. 13. Front-Running  A practice generally understood to be investment advisory personnel personally trading ahead of a pending trade for client accounts. 14. Investors  Limited partners and/or shareholders in Arrowpoint funds. 15. IC Act  Investment Company Act of 1940 16. IPO  An Initial public offering is an offering of securities registered under the 33 Act, the issuer of which, immediately before the registration, was not subject to the reporting requirements of section 13 or 15(d) of the 34 Act. 17. Independent Trustee. A trustee of an open-end or closed-end fund which is an Investment Company Client who is not an interested person of the open -end or closed-end fund within the meaning of Section 2(a)(19) of the 1940 Act. 18. Insider Trading  Although not defined in securities laws, insider trading is generally thought to be described as trading either personally or on behalf of others on the basis of material non-public information or communicating material non-public information to others in violation of the law. 19. Limited Offering  An offering that is exempt from registration under the 33 Act pursuant to section 4(2) or section 4(6) or pursuant to Rules 504, 505, or 506 of Regulation D. 20. Material Information  Information for which there is a substantial likelihood that an investor would consider it important in making his or her investment decisions, or information that is reasonably certain to have a substantial effect on the price of a companys securities. 21. Mutual Funds  Meridian Growth Fund, Meridian Contrarian Fund, Meridian Equity Income Fund and Meridian Small Cap Fund. 22. Non-Public Information  Information that has not been available to the investing public. 23. Non-Public Personal Information  Personally identifiable financial information, including any information a client provides to obtain a financial product or service; any information about a client resulting from any transaction involving a financial product or service; or any information otherwise obtained about a client in connection with providing a financial product or service to that client; and any list, description, or other grouping of clients (and publicly available information pertaining to them) that is derived using any personally identifiable financial information that is not publicly available information. Examples of Non-public Personal Information include: name, address, phone number (if unlisted), social security and tax identification numbers, financial circumstances and income, and account balances. 24. Private Funds  Unregistered privately offered funds sponsored or managed by Arrowpoint. 25. Reportable Security  Any Security (including ETFs), with five (5) exceptions: 1) Transactions and holdings in direct obligations of the Government of the United States; 2) Money market instruments  bankers' acceptances, bank certificates of deposit, commercial paper, repurchase agreements and other high quality short-term debt instruments; 3) Shares of money market funds; 4) Transactions and holdings in shares of other types of mutual funds, unless the adviser or a control affiliate acts as the investment adviser or principal underwriter for the fund; and 5) transactions in units of a unit investment trust if the unit investment trust is invested exclusively in unaffiliated mutual funds. 26. RIC  An investment company registered under the IC Act 27. Scalping  A practice generally understood to be investment advisory personnel personally benefiting from small gains in short-term personal trades in securities being traded in advisory accounts. 28. Security  Means any note, stock, treasury stock, security future, bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, collateral-trust certificate, preorganization certificate or subscription, transferable share, investment contract, voting-trust certificate, certificate of deposit for a security, fractional undivided interest in oil, gas, or other mineral rights, any put, call, straddle, option, or privilege on any security (including a certificate of deposit) or on any group or index of securities (including any interest therein or based on the value thereof), or any put, call, straddle, option, or privilege entered into on a national securities exchange relating to foreign currency, or, in general, any interest or instrument commonly known as a "security", or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guaranty of, or warrant or right to subscribe to or purchase any of the foregoing. 29. Supervised Person  Any partner, officer, director (or other person occupying a similar status or performing similar functions), or employee of Arrowpoint, or other person who provides investment advice on behalf of Arrowpoint and is subject to Arrowpoint s supervision and control. G ENERAL S TANDARDS The Code is predicated on the principle that Arrowpoint owes a fiduciary duty to its clients. 1 Accordingly, Employees must avoid activities, interests and relationships that run contrary (or appear to run contrary) to the best interests of clients. At all times, Arrowpoint will: Place client interests ahead of Arrowpoints  As a fiduciary, Arrowpoint will serve in its clients best interests. In other words, Employees may not benefit at the expense of advisory clients. This concept is particularly relevant when Employees are making personal investments in securities traded by advisory clients. Engage in personal investing that is in full compliance with Arrowpoints Code of Ethics  Employees must review and abide by Arrowpoints Personal Securities Transaction and Insider Trading Policies. Avoid taking advantage of your position  Employees must not accept investment opportunities, gifts or other gratuities from individuals seeking to conduct business with Arrowpoint, or on behalf of an advisory client, unless in compliance with the Gift Policy below. Maintain full compliance with the Federal Securities Laws  Employees must abide by the standards set forth in Rule 204A-1 under the Advisers Act and Rule 17j-1 under the IC Act. In addition, Arrowpoint's employees who are Officers of a RIC must also abide by the Funds Officer Code of Conduct that is established by the investment company. Risks In developing this policy and procedures, Arrowpoint considered the below material risks associated with administering the Code. Access person engages in various personal trading practices that wrongly make use of non-public information resulting in harm to clients or unjust enrichment to access person. (These practices include trading ahead of clients and passing non-public information on to spouses and other persons over whose accounts the access person has control.) Access persons are able to cherry pick clients' trades and systematically move profitable trades to a personal account and let less profitable trades remain in clients accounts. One or more Employees engage in an excessive volume of personal trading (as determined by the CCO) that detracts from their ability to perform services for clients. Employees take advantage of their position by accepting excessive gifts or other gratuities (including access to IPO investments or early stage investments) from individuals seeking to do business with Arrowpoint. The personal trading of Employees does not comply with certain provisions of Rule 204A-1 under the Advisers Act (and Rule 17j-1 of the IC Act). Access persons are not aware of what constitutes insider information. Employees serve as trustees and/or directors of outside organizations. (This could present a conflict in a number of ways; for example, if Arrowpoint wants to recommend the organization for investment or if the organization is one of its service providers.) The following guidelines have been established to effectuate and monitor this Code of Ethics. 1 S.E.C. v. Capital Gains Research, Inc., 375 U.S. at 191-192 (1963). Guiding Principles & Standards of Conduct All Employees will act with competence, dignity and integrity, in an ethical manner, when dealing with clients, the public, prospects, third-party service providers and fellow Employees. The following set of principles frame the professional and ethical conduct that Arrowpoint expects from its Employees: Act with integrity, competence, diligence, respect, and in an ethical manner with the public, clients, prospective clients, employers, Employees, colleagues in the investment profession, and other participants in the global capital markets; Place the integrity of the investment profession, the interests of clients, and the interests of Arro wpoint above ones own personal interests; Adhere to the fundamental standard that you should not take inappropriate advantage of your position; Avoid and disclose any actual or potential conflict of interest; Conduct all personal securities transactions in a manner consistent with this policy; Use reasonable care and exercise independent professional judgment when conducting investment analysis, making investment recommendations, taking investment actions, and engaging in other professional activities; Practice and encourage others to practice in a professional and ethical manner that will reflect favorably on you and the profession; Promote the integrity of, and uphold the rules governing, capital markets; Maintain and improve your professional competence and strive to maintain and improve the competence of other investment professionals; and Comply with applicable provisions of the federal securities laws. Independent Directors of Meridian Fund, Inc. Notwithstanding any other provisions hereof, Independent Directors of Meridian are not subject to the trading restriction or reporting requirements. However, an Independent Director would be subject to the trading restrictions and reporting requirements if the Independent Director knew or, in the ordinary course of fulfilling his or her official duties as a trustee, should have known that during the 15-day period immediately preceding or after the date of the director's transaction in a security that such security was or was to be purchased or sold by a Mutual Fund or such purchase or sale was considered by the Mutual Fund. Non-supervised individuals On occasion, Arrowpoint will share office space with individuals that are not employed by Arrowpoint. Such individuals will not have access to the file servers or secure file rooms. In such circumstances, the individual will enter into a non-disclosure agreement with Arrowpoint and provide quarterly representations certifying that they have not violated the spirit of the code of ethics among other things. Temporary employees performing administrative services will not be subject to the trading restrictions and reporting requirements under the Code of Ethics. P ERSONAL S ECURITY T RANSACTION P OLICY Employees may not purchase or sell any security in which the Employee has a beneficial ownership unless the transaction occurs in an exempted security or the Employee has complied with the Personal Security Transaction Policy set forth below. Schwab Compliance Technologies, Inc. (SchwabCT) Arrowpoint utilizes SchwabCT to manage employee disclosures, employee personal trading and other reporting requirements. SchwabCT is an automated, cloud-based technology solutions for a full range of employee-monitoring tasks
